Citation Nr: 0203752	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-10 024	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana



THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), rated as 
30 percent disabling from March 30, 2000.



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from March to August 
1967, and from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the RO that granted service connection for PTSD, and assigned 
a noncompensable evaluation, effective March 30, 2000.  In 
October 2001, the evaluation was increased to 30 percent, 
effective from March 30, 2000.  The Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an original award does not raise 
the question of entitlement to an increased rating, but 
instead is an appeal of an original rating. Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the Board has 
characterized the rating issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection--in 
this case, 
March 30, 2000.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by a 
restricted affect, disturbances of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships resulting in occupational and social impairment 
with reduced reliability and productivity.

2.  The veteran does not experience symptoms to a degree that 
he is deficient in most areas, such as work, family 
relations, judgment, thinking or mood.



CONCLUSION OF LAW

A 50 percent rating for service-connected PTSD is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130 (Diagnostic Code 9411) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent was warranted for any period of time during the 
pendency of his claim.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2001).  Under these criteria, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Diagnostic Code 9411.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

Based on a review of the evidence of record, the Board finds 
that the veteran's PTSD symptoms most closely approximate a 
50 percent rating.  Evidence of record includes treatment 
records from P. L. P., LCSW, dated from December 2000 to June 
2001.  Most reports appear to have been prepared as part of a 
VA outreach contract program for Vietnam veterans.  These 
records show that, in January 2000, the veteran complained of 
not being able to get along at work.  The examiner indicated 
that there was evidence of delusions.  The veteran was neat 
in appearance, but he was suspicious and defensive in his 
manner.  His speech was rapid and pressured.  The following 
symptoms of PTSD were noted:  anxiety, depression, problems 
with trust, suspiciousness, flashbacks, night terrors, sleep 
disturbances, rage, isolation, avoidance of environmental 
triggers, difficulty with authority figures, and 
hypervigilance.  Ms. P. rated the veteran's depression as 
substantially severe and his rage and isolation problems as 
extremely severe.  The veteran was assigned an intake Global 
Assessment of Functioning (GAF) score of 50.  

In March 2000, Ms. P. noted that the veteran was a threat to 
others, and rated that threat as "moderate."  The veteran 
was found to have significant problems in the areas of 
family, work, and finances, and was assigned a GAF score of 
50.  Many of the same symptoms as before were noted.  The 
veteran indicated that the biggest impact of his PTSD was 
that he no longer trusted anyone.  In April 2000, the veteran 
made poor eye contact, and his mood was depressed and angry.  
Speech was slow, thought process was logical, and the veteran 
showed impaired insight.  Content of his speech showed 
delusion.  There were no suicidal or homicidal thoughts.  
Similar findings were made in May 2000.  

Evidence of record also includes a June 2000 statement from 
the veteran in which he stated that his distrust of people 
limited his career opportunities, and that he did not trust 
those in managerial positions.  He wrote that he worked as a 
teacher in a rough area of town and that he viewed his job as 
"a mission."  The veteran was never promoted because he 
found it difficult to accept criticism.  

The veteran was afforded a VA PTSD examination in June 2000.  
His medical records were not available for review.  The 
veteran stated that he had been working in the public school 
system for close to 30 years.  He had been married since 
September 1967.  He had a son and a granddaughter who visited 
him once a week, and a daughter who lived out of the area.  
The veteran stated that he also has held a second job as a 
driving instructor for the previous five years.  He indicated 
that, although he argued with his supervisors, he had yet to 
receive any negative evaluations.  The veteran stated that he 
had one friend who visited him once a week.  He reported that 
he visited his wife's parents once per month.  The veteran 
indicated that he helped with chores around the house, and 
went grocery shopping with his wife.

The veteran stated that he had bouts of depression, and 
problems sleeping.  The veteran reported difficulty with 
concentration.  He denied any suicidal ideations, intentions, 
or plans, and indicated that he had suicidal thoughts 
sometimes.  The examiner found no symptoms of markedly 
diminished interest or participation in significant 
activities, nor any feelings of detachment or estrangement 
from others.  The examiner noted that the veteran was close 
to his children and grandchild.  The veteran stated that he 
argued with his wife and that individual psychotherapy had 
helped him.  The examiner found no symptoms of panic attacks, 
obsessive compulsive disorder, psychosis, thought insertion, 
thought broadcasting, thought withdrawal, or hallucinations.  
Eye contact was good, and speech was spontaneous and goal 
directed.  The veteran reported bouts of a depressed mood, 
and his affect was pleasant.  The examiner found no evidence 
of loose association with the veteran's thought process; the 
veteran's thoughts were not tangential or circumstantial.  
The veteran was alert and oriented as to time, place, and 
person, and the examiner found no memory impairment.  The 
examiner noted no impairment in the veteran's abstract 
thinking, and noted that the veteran was able to exercise 
good impulse control during his examination.  Insight and 
judgment were intact.  The examiner found no evidence of 
restricted range of affect.  The examiner noted that the 
veteran had no difficulty in doing serial sevens.  There was 
no evidence of hypervigilance.  The examiner noted that the 
veteran's PTSD had not caused clinically significant 
impairment in social, occupational, or any other important 
areas of functioning.  The examiner diagnosed the veteran 
with PTSD, and assigned a GAF score of 90 at the present, and 
90 for the previous year.

In June 2000, Ms. P. noted that the veteran was a threat to 
himself or others, and rated that threat as "moderate."  
The veteran was having significant environmental problems in 
the areas of family, work, and finances. The veteran was 
assigned a GAF score of 50.  Ms. P. noted that the veteran 
had good hygiene, and was dressed appropriately.  The veteran 
made poor eye contact, his mood was angry and anxious, and 
his speech was pressured and deliberate.  Thought process was 
logical and sequential.  The veteran showed impaired insight.  
Content showed delusion.  The veteran had no suicidal or 
homicidal thoughts.  Treatment records from Ms. P. dated in 
September 2000 indicate that the veteran decided to take an 
early retirement because of difficulties dealing with the 
pressure and the students.  He stated that it was difficult 
to maintain control some days.  The veteran admitted to 
several incidents of being verbally and physically aggressive 
toward his students.  Ms. P. noted that he made poor eye 
contact.  His mood was depressed, angry, and anxious.  Speech 
was slow, soft, and in a monotone.  Thought process was 
logical and sequential, and the veteran showed impaired 
insight.  Delusions and homicidal thoughts were present.

Treatment records from Ms. P. dated in October 2000 show 
findings similar to her September 2000 report.  Additionally, 
Ms. P. noted that homicidal thoughts were present.  The 
veteran focused on the stress he experienced at work.  

Treatment notes from Ms. P. dated in November 2000 indicate 
that the veteran felt like he was at risk of losing his job 
because of his rage.  He reported that he stayed with the 
school system because "[i]t's like combat."  He reported 
that he could get lost in the system, but could no longer do 
that anymore.  The veteran made poor eye contact, and his 
mood was depressed.  Speech was pressured, thought process 
was blocking, and the veteran had impaired insight.  Content 
showed that delusions were present.

Treatment records from Ms. P. reveal that in December 2000, 
the veteran was a high threat to others, and had significant 
problems in the areas of family, work, and finances.  She 
assigned a GAF score of 45/50.

The veteran submitted a December 2000 statement from a person 
identified as a longtime friend and colleague.  His friend 
wrote that he was a former business partner with the veteran 
in two food franchises, but the veteran's inability to treat 
his customers and employees with any respect or kindness 
dissolved the partnership.  The veteran's friend indicated 
that he and the veteran had an argument and did not speak for 
four months.  The veteran's friend also taught with the 
veteran in the public school system, and wrote that many of 
his colleagues disapproved of veteran's management of his 
classroom and thought that he was crazy.  He wrote that the 
veteran seemed to enjoy intimidating and ridiculing his 
students, and would try to trick the students into hitting 
him first so that he could hit them back.  The veteran's 
friend believed that the veteran was taking an early 
retirement because the veteran's behavior would probably not 
be tolerated for much longer.  He also stated that the 
veteran would often lose his temper at home.

Treatment records from Ms. P. dated in January 2001 indicate 
that the veteran experienced depression, anxiety and 
intrusive thoughts of traumatic events in Vietnam.  He had 
night terrors, flashbacks, and sleep disturbance.  He also 
had feelings of rage, isolation, guilt, shame and paranoia.  
He was hypervigilant and extremely distrustful of others, 
especially those in authority.  He reported a loss of 
feelings of happiness and interest in hobbies.  The veteran 
reported intrusive thoughts of homicide and getting revenge 
against those he perceived as the enemy.  In February 2001, 
Ms. P. also noted that the veteran's mood was anxious and 
manic.  Speech was pressured, slow, and in a monotone.  The 
veteran's thought process was rapid, and he reported no 
suicidal or homicidal thoughts.  Ms. P. noted that letters 
written by the veteran's family indicate that the veteran was 
not emotionally close to anyone.  

The veteran submitted statements from his children dated in 
February 2001.  The veteran's daughter wrote that he was 
often isolated from others to avoid uncomfortable situations.  
She stated that the veteran often would leave social 
situations to be by himself.  She indicated that she had 
always looked up to her father, and had "adapted many of his 
attitudes and ways."  The veteran's son wrote that the 
veteran was his wrestling coach, and that the veteran would 
always be disappointed with the son's performances.  He 
stated that his father was cold and angry, and that his house 
was a "battlefield."

The veteran submitted a statement from his wife dated in 
March 2001.  She stated that although the veteran had had 
friends, he always found fault with them, and the friendships 
generally ended with arguments.  The veteran's wife reported 
that the veteran's mood fluctuated, and that he had periods 
of massive rage.  She stated that they had not slept in the 
same bedroom for several years.  She wrote that she had 
difficulty getting the veteran to go out, and indicated that 
he became anxious when they visited their daughter out of 
state.  She stated that the veteran had had problems at work.  

In March 2001, the veteran told Ms. P. that he was having a 
problem with retiring.  It was noted that he had gained 
insight into his poor adjustment to change.  He made poor eye 
contact, and his mood was angry and anxious.  Speech was 
deliberate and pressured.  Ms. P. noted logical and 
sequential thought processes.  The veteran had partial 
insight into the issue discussed.  The examiner noted that 
content showed that delusions were present.  The veteran 
reported no suicidal or homicidal thoughts.  In an undated 
Quarterly Treatment Plan Update, Ms. P. noted that 
communication skills were satisfactory, and that the veteran 
was a moderate threat to himself and/or others.  She noted 
that the veteran was having problems dealing with 
socio/governmental organizations.  She diagnosed the veteran 
with severe PTSD, and assigned a GAF score of 55.  

The veteran submitted an April 2001 statement in which he 
indicated that he had difficult relationships with everyone.  
He stated that he had periods of moodiness, rage, and anger.  
He stated that he refused to associate with several family 
members.  He stated that he was outspoken and had little 
respect for his supervisors.  The veteran stated that he was 
transferred away to different schools several times.  The 
veteran wrote that he was depressed, dishonest, and spent his 
life trying to control his anger.

Treatment records from Ms. P. dated in April 2001 indicate 
that the veteran stated that his marriage had not been easy.  
The veteran had intrusive thoughts, problems sleeping, rage, 
anxiety, and hypervigilance.  His hygiene was good and his 
dress was appropriate.  He made poor eye contact, and his 
mood was anxious and angry.  The veteran's thought process 
was blocking, and he showed impaired insight.  Content showed 
delusions were present, and the veteran had no suicidal or 
homicidal thoughts.  In May 2001, Ms. P. found him to be 
depressed and paranoid.  Treatment records dated in June 2001 
show findings of intrusive thoughts, sleep disturbances, and 
feelings of rage, depression, and anxiety.

In an August 2001 report from G. V. R., M.D., it was 
specifically noted that the veteran's medical records were 
reviewed, as well as statements from the veteran's family.  
Dr. R. noted defensiveness in the veteran's speech and non-
verbal positioning.  The veteran had a restricted affect, was 
depressed much of the time, and had sleep disturbances.  Dr. 
R. found that the veteran's life was characterized by 
clinically significant distress and impairment in social, 
occupational, and relationship functioning.  The veteran was 
diagnosed with chronic PTSD and sleep terror disorder.  Dr. 
R. assigned a GAF score of 40, and noted that the veteran's 
GAF score was 30-35 over the past year.  

In a December 2001 statement, the veteran reported that he 
was forced to take an early retirement because he could no 
longer control his angry reactions toward his students or 
management.  He also stated that he spent a great deal of 
time away from his wife to avoid dealing with the marriage.  
He stated that he frequently exhibited obsessive behavior in 
that he ate the same lunch for 30 years, kept duplicates of 
all important items, and performed a reconnaissance on any 
place he visited for the first time.  

The Board notes that the recent medical evidence may be 
characterized as showing a disability picture that results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as restricted affect, 
disturbances of mood, impaired insight, and difficulty in 
establishing and maintaining effective relationships.  As 
noted above, the veteran has been well oriented, and has had 
adequate concentration abilities.  There has been no evidence 
of hallucinations or panic attacks, but Ms. P.'s treatment 
notes consistently indicate that the veteran's thought or 
speech content showed delusions.  Moreover, the veteran 
experiences intrusive thoughts and has obsessional rituals.  

It has also been shown that the veteran has difficulty in 
establishing and maintaining effective relationships.  Dr. R. 
stated that the veteran had significant distress and 
impairment in social, occupational, and relationship 
functioning.  Although the veteran has been married for over 
30 years, he and his wife have slept in different bedrooms, 
and the veteran stated that he spent most of his day trying 
to avoid her.  The veteran's children indicate that it was 
difficult dealing with their father because of his anger, 
isolationism, and aggressiveness.  The veteran's friend wrote 
that the veteran once refused to speak to him for several 
months.  The veteran's wife wrote that the veteran's 
friendships always ended in arguments, and the veteran wrote 
that he refused to speak to several family members. 

Furthermore, the Board finds the veteran's PTSD has caused 
the veteran occupational impairment, and has made it 
difficult for the veteran to establish effective work 
relationships.  Although the veteran worked for over 20 years 
for the school system, the veteran had difficulties dealing 
with his students and management, and he apparently was not 
promoted.  His colleagues thought that the veteran acted 
inappropriately, and the veteran enjoyed ridiculing and 
intimidating those he was hired to teach.  Additionally, the 
veteran apparently had to take an early retirement for 
reasons directly related to his PTSD-he was unable to deal 
with the students any longer.  Although the veteran was also 
employed as a part-time driving instructor, he was 
argumentative with his supervisors.  Moreover, as indicated 
by the statement of the veteran's friend, the veteran's 
inability to treat his employees and customers with kindness 
caused the dissolution of a business partnership.  In 
addition, Ms. P. noted several times that the veteran was a 
threat to himself and/or others.  

Although the VA examiner stated that the veteran's PTSD did 
not cause clinically significant impairment in social, 
occupational, or any other areas of functioning, and assigned 
a GAF score of 90, the VA examiner did not have the 
opportunity to review the statements submitted by the 
veteran.  Furthermore, the VA examiner mentioned in his 
report that the veteran's medical records were not available 
for review.  Thus, the Board finds that the opinions of Ms. 
P. and Dr. R. carry more weight than the opinion by the VA 
examiner.  Ms. P. was the veteran's treating therapist for 
over a year and consequently had opportunity to view the 
veteran's progress, or lack thereof, firsthand, and Dr. R. 
had an opportunity to review much of the available evidence 
before rendering his opinion.  Additionally, as stated above, 
the Board notes that the veteran's medical records document 
that the veteran has had difficulty dealing with work and 
social relationships, has occupational and social impairment 
with reduced reliability and productivity due to disturbances 
of mood, and was consistently assigned GAF scores of 
significantly less than 90.  While the VA examiner provided a 
GAF score of 90-correlating with absent or minimal symptoms, 
the Board is of the view that the evidence of record reveals 
symptomatology more severely disabling under the diagnostic 
criteria of § 4.130.  Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  The Board finds 
that the veteran's symptoms most closely approximate the 
criteria for a 50 percent rating, and this appears to be the 
case since the award of service connection in March 2000.  
Fenderson, supra.  

As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling or more, the Board finds 
that it does not.  As noted above, to receive a 70 percent 
rating, there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Diagnostic Code 9411.  

In this case, the veteran does not have the symptomatology 
necessary to support such a rating.  Although he was 
described as having depression, and a few suicidal or 
homicidal thoughts, he has not had near-continuous panic, and 
does not experience other symptoms characteristic of the 70 
percent rating.  While he describes some ritualistic 
behavior, and has had some problems with anger, this does not 
interfere with his activities to the degree contemplated by 
these rating criteria.  His chronic depression does not 
appear to affect his ability to function independently, 
appropriately, or effectively.  Although his work and social 
relationships have been difficult, he has been able to 
maintain several of them.  Although his speech was deliberate 
and slow at times, it was not intermittently illogical, 
obscure, or irrelevant.  Furthermore, it appears that 
although the veteran has had problems controlling his temper, 
it appears that most of these episodes occurred on a fairly 
infrequent basis.  He has been able to maintain personal 
hygiene and other basic activities of daily living.  Indeed, 
it is the criteria for the 50 percent rating that 
specifically refer to disturbances akin to those experienced 
by the veteran as described by the record-problems with 
mood, affect, difficulty in establishing and maintaining 
effective relationships, etc.  Consequently, the Board finds 
that his symptoms are better represented by the criteria for 
a 50 percent rating.  Diagnostic Code 9411.

Finally, on November 9, 2000, while the veteran's appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The 
new law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

Under the particular circumstances here presented, the Board 
finds that a remand is not required for further action under 
the new law.  By virtue of a letter dated in May 2001 and an 
October 2001 Statement of the Case furnished to the veteran, 
he was notified of the information and evidence necessary to 
substantiate his claim.  All relevant evidence pertaining to 
his claim has been procured for review.  Additionally, the 
veteran was afforded a VA examination.  Consequently, 
inasmuch as VA has fulfilled its duties to notify and assist 
in this case, a remand would serve no useful purpose except 
to delay the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


ORDER

A 50 percent rating for PTSD from March 30, 2000, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

